           Case 1:21-cr-00107-DAD-BAM Document 28 Filed 09/15/21 Page 1 of 3

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 CHRISTOPHER D. BAKER
   Assistant United States Attorney
 3 4550 California Avenue, Suite 640
   Bakersfield, CA 93309
 4 Telephone: (661) 489-6150
   Facsimile: (661) 489-6151
 5
   Attorneys for Plaintiff
 6 United States of America

 7
                                IN THE UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:21-CR-00107-DAD-BAM

11                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
12                         v.                           FINDINGS AND ORDER

13   CARLOS IVAN CAMPANA and JESUS                      DATE: September 22, 2021
     ADRIAN PENA-GAMEZ,                                 TIME: 1:00 p.m.
14                                                      COURT: Hon. Barbara A. McAuliffe
                                 Defendants.
15

16

17                                              STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

19 through defendants’ counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was scheduled for a status conference on September 22,

21 2021.

22          2.     By this stipulation, the parties move to continue the status conference until December 8,

23 2021, or the Court’s earliest convenience, and to exclude time from calculation under the Speedy Trial

24 Act between September 22, 2021, and December 8, 2021.

25          3.     The parties agree and stipulate, and request that the Court find the following:

26          a)     Initial discovery was transmitted to defendants on May 3, 2021. This discovery consisted

27          of 329 Bates-numbered items, including numerous audio and video recordings and reports of

28          investigation. The initial discovery was transmitted under cover letter inviting defense counsel


      STIPULATION AND ORDER REGARDING EXCLUDABLE        1
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:21-cr-00107-DAD-BAM Document 28 Filed 09/15/21 Page 2 of 3

 1        to contact the government in the event they wished to inspect any physical evidence seized

 2        during the investigation of the case.

 3        b)       On June 25, 2021, the government transmitted supplemental discovery to the defendants,

 4        consisting of Spanish-to-English transcriptions of recorded telephone calls previously produced.

 5        c)       Counsel for defendants desire additional time to review discovery, consult with their

 6        clients, conduct investigation and research related to the charges, and to otherwise prepare for

 7        trial.

 8        d)       Counsel for defendants believe that failure to grant the above-requested continuance

 9        would deny them the reasonable time necessary for effective preparation, taking into account the

10        exercise of due diligence.

11        e)       Based on the above-stated findings, the ends of justice served by continuing the case as

12        requested outweigh the interest of the public and the defendants in a trial within the original date

13        prescribed by the Speedy Trial Act.

14        f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

15        within which trial must commence, the time period of September 22, 2021 to December 8, 2021,

16        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv), because it results

17        from a continuance granted by the Court at defendants’ request on the basis of the Court’s

18        finding that the ends of justice served by taking such action outweigh the best interest of the

19        public and the defendants in a speedy trial.

20

21        ///

22        ///

23        ///

24        ///

25        ///

26        ///

27        ///

28


     STIPULATION AND ORDER REGARDING EXCLUDABLE          2
30   PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:21-cr-00107-DAD-BAM Document 28 Filed 09/15/21 Page 3 of 3

 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act provide that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6    Dated: September 14, 2021                              PHILLIP A. TALBERT
                                                             Acting United States Attorney
 7

 8                                                    By: /s/ CHRISTOPHER D. BAKER
                                                          CHRISTOPHER D. BAKER
 9                                                        Assistant United States Attorney
10

11                                                       /s/ DAVID A. TORRES
                                                         DAVID A. TORRES
12                                                       Counsel for defendant Carlos Ivan Campana
13

14
                                                         /s/ REED GRANTHAM
15                                                       REED GRANTHAM
                                                         Counsel for defendant Jesus Adrian Pena-Gamez
16

17
                                                     ORDER
18
            IT IS SO ORDERED that the status conference is continued from September 22, 2021, to
19
     December 8, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded
20
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).
21

22 IT IS SO ORDERED.

23
        Dated:    September 15, 2021                          /s/ Barbara   A. McAuliffe            _
24                                                    UNITED STATES MAGISTRATE JUDGE
25

26
27

28


      STIPULATION AND ORDER REGARDING EXCLUDABLE         3
30    PERIODS UNDER SPEEDY TRIAL ACT
